FILE COPY




                                  COURT OF APPEALS
REBECA C. MARTINEZ                 FOURTH COURT OF APPEALS DISTRICT                 MICHAEL A. CRUZ,
  CHIEF JUSTICE                      CADENA-REEVES JUSTICE CENTER                   CLERK OF COURT
PATRICIA O. ALVAREZ                     300 DOLOROSA, SUITE 3200
LUZ ELENA D. CHAPA                    SAN ANTONIO, TEXAS 78205-3037
IRENE RIOS                          WWW.TXCOURTS.GOV/4THCOA.ASPX                        TELEPHONE
BETH WATKINS                                                                           (210) 335-2635
LIZA A. RODRIGUEZ
LORI I. VALENZUELA                                                                    FACSIMILE NO.
  JUSTICES                                                                             (210) 335-2762


                                            April 5, 2021

         Jessica L. Lambert                               Miguel A. Ortiz
         The Lambert Law Firm                             Ortiz Law Offices, P.C.
         Trinity Plaza I                                  Alamo Towers
         750 East Mulberry Avenue, Suite 407              40 NE Loop 410, Ste. 118
         San Antonio, TX 78212                            San Antonio, TX 78216
         * DELIVERED VIA E-MAIL *                         * DELIVERED VIA E-MAIL *

         Fernando Daniel Gireud                           Smaranda Draghia
         Gireud Hobbs PLLC                                P.O. Box 691287
         8930 Wurzbach Rd., Ste. 280                      San Antonio, TX 78269
         San Antonio, TX 78240                            * DELIVERED VIA E-MAIL *
         * DELIVERED VIA E-MAIL *

         RE:     Court of Appeals Number: 04-20-00416-CV
                 Trial Court Case Number:      2010-CI-00379
                 Style: In the Interest of C.C.E., Jr., A Child


                 Enclosed please find the order which the Honorable Court of Appeals has
         issued in reference to the above styled and numbered cause.

                 If you should have any questions, please do not hesitate to contact me.


                                                              Very truly yours,
                                                              Michael A. Cruz,
                                                              Clerk of Court

                                                              _____________________________
                                                              Monica Rivera
                                                              Deputy Clerk, Ext. 53855




         cc: Dinah L. Gaines (DELIVERED VIA E-MAIL)
                                                                               FILE COPY




                        Fourth Court of Appeals
                               San Antonio, Texas
                                      April 5, 2021

                                  No. 04-20-00416-CV

                    IN THE INTEREST OF C.C.E., JR., A CHILD

                From the 57th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2010-CI-00379
                      Honorable Antonia Arteaga, Judge Presiding


                                     ORDER
      The Appellee's Second Motion for Extension of Time to File Brief is hereby GRANTED.




                                                _________________________________
                                                Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of April, 2021.



                                                ___________________________________
                                                MICHAEL A. CRUZ, Clerk of Court